PRICE, Judge.
The appellant, William L. Anderson, filed petition for writ of habeas corpus in the Montgomery Circuit Court, seeking his release from Kilby Prison.
The return to the writ made by the warden of Kilby Prison, sets out a copy of the indictment and of the judgment and sentence of the Circuit Court of Cherokee County. The indictment, judgment and sentence appear to be regular in all respects and show that appellant was convicted of manslaughter in the first degree under an indictment charging murder in the second degree, and of date February 10, 1958, was sentenced to the penitentiary for a term of ten years.
The petitioner alleged that he was forced into trial in the circuit court in the absence of competent legal counsel; that the court refused his request for a continuance so that he might have time to employ an attorney and refused to appoint counsel to defend him.
A hearing was had in the habeas corpus proceeding and the court determined that petitioner was not entitled to his discharge on habeas corpus.
The denial of the right of counsel cannot be raised by habeas corpus proceeding in Alabama. Griffin v. State, 258 Ala. 557, 63 So.2d 682; Mackreth v. Wilson, 31 Ala.App. 191, 15 So.2d 112; Allen v. State, ante, p. 336, 132 So.2d 327.
The judgment of the court denying.habeas corpus is affirmed.
Affirmed.